Case 1:20-cv-03657-AT Document 25 Filed 09/14/20 Page 1 of 1

Michael Faillace & Assoc] USPC SPNY

Employment and Litigation Attorneys

60 East 42"4 Street, Suite 4510
New York, New York 10165

jbarton@faillacelaw.com

BY ECF

Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

   

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: _ 9/14/2020 __

September 14, 2020

Re: 20-cv-03657-AT Poltamai et al v. Hophapcity Inc. etal

Your Honor:

I am an attorney with the office of Michael Faillace & Associates, attorneys for Plaintiff in the
above-referenced matter. I write to respectfully request the initial conference scheduled for September 17,
2020 be adjourned sine die. This is the first request of its kind.

Defendants have neither answered nor appeared, and are in default. Plaintiff will be requesting
certificates of default against Defendants shortly, and will move for a default judgment against Defendants

within the next thirty days.

Thank you for your attention.

GRANTED. The initial pretrial conference

scheduled for September 17, 2020, is
ADJOURNED to October 29, 2020. By
October 22, 2020, the parties shall file
their joint letter and proposed case
management plan, or Plaintiff shall move
for default.

SO ORDERED.

Dated: September 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

Respectfully Submitted,

/s/Jesse Barton

Jesse Barton

Michael Faillace & Associates, P.C.
Attorneys for Plaintiffs
